DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurko [3624742], further in view of Helt [2464084].
With respect to claim 1, Hurko discloses: A cooking appliance comprising: an oven cavity (13); a housing (10) external to the cavity, the housing defining an upper compartment (92, the channel –shaped manifold is in communication with a damper 117 and houses insulation material, 58, therefore is considered an upper compartment because, as it is seen from figure 1, that this compartment where the damper resides is above the oven cavity) and above the oven cavity and a rear compartment (84) behind the oven cavity; a broil burner (70) disposed within the oven cavity; a gas mixing pipe (74) coupled to the broil burner and extending through the upper compartment to the rear compartment via an opening in an interior wall of the housing [see FIG 1], wherein the opening defines one or more gaps (although not explicit, it is inherent that a gap is reasonably present, but negligible, as the pipe 74 passes through the compartments) around an outer diameter of the gas mixing pipe and the gas mixing pipe is configured to deliver a fuel mixture to the broil burner [see FIG 2, col 2, line 3-col 3, line 57]; Hurko however does not disclose the cover as claimed. Helt makes up for these deficiencies by teaching a stovepipe (to represent the gas-mixing pipe) wherein a gap is present around the stovepipe 21 such that a cover (16) removably coupled to an outer surface of the interior wall [see FIG 1], the cover including a first cover portion having a first U-shaped slot (18) and disposed adjacent the interior wall, and a second cover portion (17) having a second U-shaped slot and disposed adjacent the first cover portion, such that the first cover portion is at least partially disposed between the second cover portion and the interior wall; wherein the first and second U-shaped slots of the cover 
With respect to claim 9, Hurko discloses: A method of preventing flame droop in a broiler (70), the method comprising: however does not disclose the coupling of a cover. Helt makes up for these deficiencies by teaching: coupling a first cover portion (18) of a metal cover to a wall of an oven housing, such that a gas mixing pipe (21) of the broiler extends through a first U-shaped slot (20) in the first cover portion; and coupling a second portion (17) of the metal cover to the wall of the oven housing, such that the gas mixing pipe extends through a second U-shaped slot (20) in the second cover portion, wherein the first and second portions of the metal cover are separate from each other when not installed; wherein the first and second U-shaped slots collectively define an aperture conforming to an outer diameter of the gas mixing pipe, and the metal cover blocks one or more gaps in the wall, such that the metal cover is configured to prevent gases from passing into a rear compartment of the oven housing through the gaps [col 2, line 4-48]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the invention of Hurko with the 
With respect to claim 17, Hurko discloses: A cooking appliance comprising: a housing (10) defining an upper compartment (92, the channel –shaped manifold is in communication with a damper 117 and houses insulation material, 58, therefore is considered an upper compartment because, as it is seen from figure 1, that this compartment where the damper resides is above the oven cavity) above a broiler (70) and a rear compartment (84) behind the broiler [see FIG 1]; a gas mixing pipe (74) coupled to a broil burner of the broiler and extending through the upper compartment to the rear compartment via an opening in an interior wall of the housing, wherein the opening defines one or more gaps (although not explicit, it is inherent that a gap is reasonably present, but negligible, as the pipe 74 passes through the compartments) around an outer diameter of the gas mixing pipe [see FIG 2, col 2, line 3-col 3, line 57]; Hurko however does not disclose the cover as claimed. Helt makes up for these deficiencies by teaching a stovepipe (to represent the gas-mixing pipe) wherein a gap is present around the stovepipe 21 such that a cover (16) removably coupled to an outer surface of the interior wall, the cover including a first cover portion (18) having a first U-shaped slot (20) and disposed adjacent the interior wall, and a second cover portion (17) having a second U-shaped slot (20) and disposed adjacent the first cover portion, such that the first cover portion is at least partially disposed between the second cover portion and the interior wall; wherein the first and second U-shaped slots of the cover portions collectively define an aperture configured to receive the gas mixing pipe .
Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janzer et al [20130000878] is considered pertinent prior art because of the similar U-shaped cover for securing a pipe [see FIG 2, abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/10/2021